Title: To John Adams from Thomas Jefferson, 23 July 1787
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris July 23. 1787.
          
          Frouillé, the bookseller here who is engaged in having your book translated and printed, understanding that you were about

publishing a sequel to it, has engaged me to be the channel of his prayers to you to favor his operation by transmitting hither the sheets of the sequel as they shall be printed; & he will have them translated by the same hand, which is a good one.
          It is necessary for me to explain the passage in mr̃ Barclay’s letter of July 13th. of which he writes me he had sent you a duplicate, wherein he mentions that I had given him a full dispensation from waiting on you in London. mr̃ Barclay was arrested in Bourdeaux for debt & put into prison. the parliament released him after five days on the footing of his being Consul & minister from the U.S. to Marocco. his adversaries applied here to deprive him of his privilege. I spoke on the subject to the minister. he told me that the character of Consul was no protection at all from private arrest, but that he would try to avail him of the other character. I found however that the event might be doubtful, and stated the whole in a letter to mr̃ Barclay, observing at the same time that I knew of nothing which rendered it necessary for him to come to Paris before his departure for America. he determined therefore to go to America immediately which indeed was his wisest course, as he would have been harrassed immediately by his creditors.— our funds here have been out some time and mr̃ Grand is at the length of his tether in advancing for us. he has refused very small demands for current occasions, and I am not clear he will not refuse my usual one for salary. he has not told me so, but I am a little diffident of it. I shall know in a few days. whether he does or not, I cannot approve of his protesting small & current occasions calls. having had nothing to do with any other banker, I cannot say what their practice is: but I suppose it their practice to advance for their customers, when their funds happen to be out, in proportion to the sums which they pass thro’ their hands. mr̃ Grand is a very sure banker, but a very timid one, & I fear he thinks it possible that he may lose his advances for the United states. should he reject my draught, would there be any prospect of it’s being answered in Holland, merely for my own & mr̃ Short’s salaries, say 4500 livres a month?— you will have heard that the emperor has put troops into march on account of the disturbances in Brabant. the situation of affairs in Holland you know better than I do. how will they end?— I have the honour to be with sentiments of the most perfect esteem & respect Dear Sir / your most obedient / & most humble servt.
          
            Th: Jefferson
          
         